DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
This action is in reply to the communication filed on July 20, 2021.
Claims 1 and 6 have been amended and are hereby entered.
Claims 9 and 11 have been cancelled.
Claims 12 – 16 have been added.
Claims 1 – 8, 9, 10, and 12 – 16 are currently pending and have been examined. 
This action is made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1 - 8, 10, 12 - 13, and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 has been amended to recite the limitation “a fiber layer entirely composed of fibers” and “one support layer composed of a resin that does not contain the fibers.” Applicant points to the drawings and the descriptions of the drawings in the specification as support for these limitations. However, the drawings appear to show the arrangement of the layers, but the drawings and description do not discuss the composition of the layers with the specificity claimed. Furthermore, the limitation directed to the resin not containing the fibers is a negative limitation. Any negative limitation or exclusionary proviso must have basis in the original disclosure.  If alternative elements are positively recited in the specification, they may be explicitly excluded in the claims. Therefore, these limitations do not appear to be supported by the specification as filed and constitute new matter.
Claims 2 – 8, 10, 12 – 13 and 16 are rejected as being dependent on claim 1.
Claim 6 recites the limitation “The combined layer extends from the exposed surface to a point at a constant length distance…. and does not lie inside the heat insulator beyond the point.” Examiner notes that “does not lie inside the heat insulator beyond the point” is a negative limitation. Any negative limitation or exclusionary proviso must have basis in the original 
Claim 7 is rejected as being dependent on claim 6.
Claims 12, 13, and 15 recite the phrase “line shape.” There is no discussion in the specification as filed of “line shape.” As the drawings show two-dimensional layers, it is unclear what, if any portion of the layers constitutes a “line shape.” Therefore, these limitations do not appear to be supported by the specification as filed and constitute new matter.
Claim 16 recites the limitation “wherein the width of the combined layer is… (2) less than a length of the heat insulator in the direction perpendicular to the exposed surface.” The specification only discusses the relationship of the width of the combined layer in relation to the thickness of the heat insulator. Therefore, these limitations do not appear to be supported by the specification as filed and constitute new matter.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 - 8, 10, 12, 13, 15, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitations “a fiber layer entirely composed of fibers” and “a silica 
For examination purposes, the phrase “entirely composed of fibers” is interpreted as only describing the fibers of the fiber layer.
Claims 2 – 8, 12, 13 and 16 are rejected as being dependent on claim 1.
Claims 12, 13, and 15 recite the phrase “line shape.” It is unclear what limitation is intended by this phrase as lines are not commonly understood as a shape. Furthermore, a line is a one-dimensional concept and it is unclear how the limitation would translate into a three-dimensional product.
For examination purposes, the phrase “line shape” is interpreted to encompass any form that is planar in at least one direction.
Additionally, claim 13 recites the limitation “wherein the plurality of the combined layers.” This limitation lacks antecedent basis. Claim 1, upon which claim 13 depends, does not require a plurality of combined layers.
Claim 16 recites the limitation that the combined layer has a width extending in a direction perpendicular to the exposed surface and the width is less than the length of the heat insulator in the direction perpendicular to the exposed surface. Since the second recitation refers to “the direction perpendicular to the exposed surface” it is unclear if the perpendicular direction is intended to be the same direction that the width is extending in or not, as the exposed surface would have at least two perpendicular directions.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 - 5, 8, 12 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shibata (US20160003404).
As per claims 1 and 4, Shibata teaches:
A fiber layer entirely composed of fibers, wherein a silica aerogel is supported in the fiber layer ([0058]: “The heat insulating structure of the present embodiment includes an aerogel layer 1 including the aerogel particles A and adhesive. The aerogel layer 1 forms a so-called heat insulating layer. The aerogel layer 1 is provided on the face of the aerogel layer 1 with a retainer 2. The retainer 2 includes fibrous materials 3 and binder resin.” The retainer layer is interpreted as reading on the fiber layer. In Fig. 2, as described in [0073], parts of some fiber materials 3 project from the retainer 2 into the aerogel layer 1 so as to be included in the aerogel layer 1 as the fibers. Therefore the silica aerogel is interpreted as being supported in the fiber layer as claimed.)
At least one support layer composed of a resin that does not contain the fibers, and disposed on or above at least one surface of the fiber layer (Shibata teaches that an adhesive is included in the aerogel layer and is at the interface of the aerogel layer and the retainer ([0014]). This adhesive may be a resin composition having adhesion properties ([0061]). Based on these teachings, it is the 
Wherein the heat insulator further comprises a combined layer resulting from the at least one support layer combined with the fiber layer by entering a part of the resin into the fiber layer and the combined layer exists in a part of an interface between the fiber layer and the at least one support layer (Shibata teaches that the adhesive in the aerogel layer, which reads on the claimed support layer is mixed with the binder resin in the fibrous layer in order to increase the adhesion of the layers [0069]. Shibata teaches the mixing can be confirmed by detecting the adhesive of the aerogel layer in the fibrous layer [0069]. This intrusion would create the claimed combined layer.)
As per claim 2, Shibata teaches:
A melting point of the at least one support layer is lower than a melting point of the fiber layer (Shibata teaches that the fiber-containing resin composition of the retainer layer is bonded to the aerogel layer by pressing with heat and pressure [0099]. Therefore it would naturally follow that the melting point of the resin is lower than that of the aerogel layer.)
As per claims 3, 5 and 8, Shibata teaches:
An exposed surface where the fiber layer and the silica aerogel are exposed exists in at least one surface in an end portion of the heat insulator in a planar direction (Fig. 1 
As per claims 12 and 13, Shibata teaches:
Wherein the combined layer is provided in a line shape (As Fig. 2 shows that the combined layer is planar in at least one direction, it is interpreted as being in a line shape as claimed.)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 6, 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Shibata as applied to claims 1 - 5, 8, 12 and 13 above.
Regarding claims 6, 7 and 16, the length and width of the combined layer appear to be design choices. Absent evidence to the contrary, it would have been obvious to one of ordinary skill in the art to determine the length and width for the product based on the intended use.

Claims 10, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Shibata as applied to claims 1 - 8, 12, 13 and 16 above, in view of Kal (US20180031304).
As per claim 10, Shibata does not teach:
Wherein the at least one support layer wraps the fiber layer and is stacked on or above one surface of the fiber layer, and includes a welded portion where the stacked support layers are welded together
Kal teaches vacuum insulation panels including a core material, and a covering material (Abstract). The core material provides heat insulation performance ([0113]), similar to the 
As per claim 10, Kal teaches Fig. 12 wherein two covering layers, 130 and 140 surround the core material 110 ([0090 -0091]). These layers “wrap” the core layer as claimed. Kal teaches these layer may be adhered to each other by welding ([0091]). The area near 150 in Fig. 12 shows the support layers are stacked on a surface of the core layer, as required by the claim. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Shibata to provide an additional covering layer and to weld the two layers together to wrap the core insulating layer as taught by Kal, motivated by the desire to predictably improve the insulation and durability of the vacuum insulation panel by preventing penetration of gas and water into the core layer ([0091]). 
As per claim 14, Shibata teaches:
A fiber layer in which a silica aerogel is supported (Abstract: “The heat insulating structure includes an aerogel layer including aerogel particles, adhesive and fiber.” Paragraph [0034] teaches that silica aerogel is preferably used because it is easy and cheap to produce.)
A support layer disposed on or above at least one surface of the fiber layer ([0013]: “A retainer which is provided to at least one face of the aerogel layer….” & [0015]: “An aerogel layer is reinforced by a retainer including fibrous materials, and therefore it is possible to obtain a heat insulating structure which is higher in strength and is excellent in thermal insulating properties.”)
Wherein the heat insulator further comprises a combined layer resulting from the 3 project from the retainer 2 into the aerogel layer 1 so as to be included in the aerogel layer 1 as the fibers.” This area where the fiber extends into the aerogel layer can be construed as the claimed “combined layer.”)
Shibata does not teach:
Wherein the support layer wraps the fiber layer and includes a weld portion where end portions of the support layer are welded together
Kal teaches vacuum insulation panels including a core material, and a covering material (Abstract). The core material provides heat insulation performance ([0113]), similar to the aerogel layer of Shibata. The covering layer is similar to the retainer layer in Shibata. Kal teaches that the covering layers can be welded together to prevent penetration of gas and water into the core material and thereby increase the insulation and durability ([0091]).
As per claim 14, Kal teaches Fig. 12 wherein two covering layers, 130 and 140 surround the core material 110 ([0090 -0091]). These layers “wrap” the core layer as claimed. Kal teaches these layer may be adhered to each other by welding ([0091]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Shibata to provide an additional covering layer and to weld the two layers together to wrap the core insulating layer as taught by Kal, motivated by the desire to predictably improve the insulation and durability of the vacuum insulation panel by preventing penetration of gas and water into the core layer ([0091]). 
As per claim 15, as the combined layer is planar in at least one direction as shown in Fig. 2 of Shibata, and the welded portion is planar in at least one direction as shown in Fig. 12 of Kal, 

Response to Amendments
Applicant’s amendments to the drawings, filed July 20, 2021, caused the withdrawal of the objection to the drawings as set forth in the office action filed April 28, 2021.
Applicant’s amendments to the claims, filed July 20, 2021, caused the withdrawal of the rejection of claims 6, 7 and 11 as indefinite under 35 U.S.C. 112(b) as set forth in the office action filed April 28, 2021.

Response to Arguments
Applicant's arguments filed July 20, 2021 have been fully considered but they are not persuasive.
Applicant argues that Shibata does not disclose “a fiber layer entirely composed of fibers, wherein a silica aerogel is supported in the fiber layer” and “at least one support layer composed of a resin that does not contain the fibers, and disposed on or above at least one surface of the fiber layer as claimed. Examiner respectfully disagrees. As shown above, it is the Examiner’s position that based on the structure defined by Shibata, a layer containing the claimed materials can be defined as a sub-layer of the layers described.

Conclusion
Applicant's amendment necessitated any new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA N CHANDHOK whose telephone number is (571)272-5780.  The examiner can normally be reached on Monday through Friday from 6:30 - 3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on (571) 270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 

/J.N.C./Examiner, Art Unit 1789                                                                                                                                                                                                        
/PETER Y CHOI/Primary Examiner, Art Unit 1786